         Case 1:12-cv-00102-SKO Document 169 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4                                        UNITED STATES DISTRICT COURT

 5                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7       DENNIS MARIC,                                            No. 1:12-cv-00102-SKO
 8                           Plaintiff,
                                                                  ORDER VACATING PRETRIAL
 9             v.                                                 CONFERENCE AND TRIAL DATES
10       ALVARADO, et al.,                                        SECOND ORDER TO SHOW CAUSE
                                                                  WHY CASE SHOULD NOT BE
11                           Defendants.                          DISMISSED
12                                                                (Docs. 166, 168)
13

14
              This case is currently set for trial on July 28, 2020, with a pretrial conference set for May
15
     27, 2020. (See Doc. 168.) On March 19, 2020, the Court directed Plaintiff to show cause by no
16
     later than April 20, 2020, why the case should not be dismissed, because Plaintiff failed to
17
     participate in drafting the required joint pretrial statement and failed to communicate with
18

19   Defendants’ counsel. (See Doc. 166.) The Court warned Plaintiff that “failure to respond to this

20   order may result in the Court vacating the pretrial conference and trial dates and may result
21   in sanctions including the dismissal of the case without further notice.” (Id. at 2) (emphasis in
22
     original). Plaintiff failed to file any response to the order by the deadline.1
23
              Due to Plaintiff’s failure to respond to the order to show cause, the Court will vacate the
24
     pretrial conference and trial dates at this time, to be later re-set if appropriate depending upon
25

26
27   1
       Plaintiff has previously shown a lack of interest in prosecuting this case and the Court has warned Plaintiff regarding
     the possibility of terminating sanctions, the procedural history of which the Court recounted in its previous order. (See
28   Doc. 166 at 1–2.)
       Case 1:12-cv-00102-SKO Document 169 Filed 04/27/20 Page 2 of 2

 1   Plaintiff’s response to this order. However, considering Plaintiff’s pro se status, and in view of the
 2   current coronavirus (COVID-19) pandemic, the evolving protocols and restrictions in the Eastern
 3
     District of California, see General Orders Nos. 611–617, and the delays in mailing caused by the
 4
     pandemic, the Court will give Plaintiff one final opportunity to show cause why the case should
 5
     not be dismissed. Plaintiff is advised that failure to respond to this order may result in the
 6

 7   Court dismissing this case without further notice.

 8            Accordingly, IT IS ORDERED:

 9            1.      By no later than June 26, 2020, Plaintiff shall SHOW CAUSE in writing why
10
     this case should not be dismissed for failure to prosecute and failure to comply with court orders.
11
     Failure to respond to this order may result the dismissal of the case without further notice.
12
              2.      The pretrial conference set for May 27, 2020, and the trial set for July 28, 2020, (see
13
     Doc. 168), are hereby VACATED.
14

15

16   IT IS SO ORDERED.
17
     Dated:        April 27, 2020                                   /s/   Sheila K. Oberto              .
18                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                          2
